Citation Nr: 1130698	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  10-33 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran is eligible for educational assistance benefits under the provisions of Chapter 30, Title 38, of the United States Code (Montgomery GI Bill).


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2003 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In correspondence dated in April 2011, the Veteran has requested that the RO reschedule the hearing that was previously scheduled for April 13, 2011.  The Veteran has a right to provide hearing testimony on appeal. See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2010). In accordance with his request, the Veteran must be provided an opportunity to present testimony during a hearing before a member of the Board sitting at the RO. See 38 C.F.R. § 20.704 (2010).

The appeal is therefore REMANDED to the RO/AMC for the following action:

The RO/AMC must schedule the Veteran for a hearing before a member of the Board sitting at the Muskogee RO. The RO/AMC must notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2010), and give the Veteran and his representative opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


